I am not in accord with the holding in the majority opinion that contributory negligence on the part of the bailee should defeat the right of the bailor to recover damages from a third party for injuries to the bailor's property in the hands of the bailee. The bailee in this instance was not the agent or the servant of the bailor. He was employed to pack and transport the bailor's property in such manner as he thought proper. The bailee was therefore an independent contractor, and the relation of principal and agent, or master and servant, was not involved. Under these circumstances, the bailor should not be held responsible for the contributory negligence of the bailee.
While I recognize that this Court, in the cases cited in the majority opinion, has heretofore held in accordance with the rule announced therein, yet I am of the opinion that such holding is clearly wrong and should be overruled. It is contrary to the decided weight of authority in other jurisdictions. 6 Amer. Jur. 393; 6 C.J. 1168; 8 C.J.S. 373. I see no reason why we should continue to follow an erroneous rule, where no property rights or other vested rights have been acquired thereunder.
My views are more fully expressed by Mr. Justice Funderburk in his dissenting opinion in the case of Langford Motor Co. v. McClung Const. Co., Inc., 46 S.W.2d 388, 389.
Opinion delivered March 11, 1942.
Rehearing overruled April 8, 1942.